

EXHIBIT 10.2




Consulting Agreement


This Consulting Agreement is entered into on the date listed below between
Anixter Inc. (“Anixter” or “Company”) and William A. Standish (“Consultant”),
and is effective on July 10, 2018.


A.
Consulting Term. Eight months and three weeks ending on March 31, 2019 (the
“Consulting Term”), unless earlier terminated in accordance with Section I
below.



B.
Consideration in Exchange for Consulting Services. Subject to Section I below
and provided Consultant performs the consulting services described herein,
Consultant would 1) be eligible to vest in unvested RSUs during the Consulting
Term on Anixter’s normal vesting cycle, 2) during the Consulting Term and
provided he elects COBRA at the applicable time, continue the medical and dental
coverage he has in place with Anixter as of his last day of employment with
Anixter, with Anixter agreeing to pay the entire COBRA premium payments during
such Consulting Term. In the event of Consultant’s death before the March 1,
2019 RSU vesting, the Company will provide Consultant’s spouse with the value of
his unvested RSUs which are scheduled to vest as of March 1, 2019 and 3) be
provided with a $30,000 (gross) bonus plan for the period of this Consulting
Agreement. In accordance with the Anixter International Inc. 2010 Stock
Incentive Plan, as amended (the “Plan”), in the event of a Change in Control (as
defined in the Plan) during the Consulting Term, all RSUs held by Consultant
that are outstanding as of the date immediately prior to the date of the Change
of Control shall become immediately and fully vested.



C.
Independent Contractor Relationship. Consultant is retained by Company as an
independent contractor. As an independent contractor, Consultant shall not be
eligible to participate in any vacation, life insurance, disability, or any
other fringe benefits or benefit plans offered by Company to its employees.
Consultant shall have no authority to bind Company or incur other obligations on
behalf of Company.



D.
Consulting Objectives. As an independent contractor, Consultant agrees to work
approximately 24 hours per week on behalf of Anixter. During the Consulting Term
the Consultant can work less than 24 hours in any specific week. Services
performed under this Consulting Agreement will be under the direction, and at
the request, of the Company’s CEO or designee.



E.
Expenses. Company shall reimburse Consultant for expenses incurred in the
performance of consulting services under this Consulting Agreement consistent
with Company’s travel and expense policy, such as airfare, lodging, meal, car
and other incidental expenses incurred in connection with any travel Company
requires as part of the performance of services.



F.
Assignment. Consultant shall not assign or subcontract any of his rights, duties
or obligations under this Consulting Agreement to any other person without
Company’s prior written consent.



G.
Works Made for Hire. Consultant agrees that all methodologies, implementation
plans, computer programs, documentation, and other copyrightable works created
by Consultant during the term of this Consulting Agreement and materially
related to Company’s business shall be considered “works made for hire” under
the copyright laws of the United States. In addition, Consultant hereby
transfers and assigns to Company all rights in the copyrights embodied in such
materials. Consultant further agrees that, during and after the term of this
Consulting Agreement, Consultant will execute any additional assignments or
other documents reasonably necessary to vest full ownership to Company.



H.
Non-Compete Agreement. Consultant will be required to sign Company’s
Confidentiality, Non-Compete and Non-Solicitation Agreement form (“Non-Compete
Agreement”) included herein as Appendix A. The Non-Compete Agreement must be
signed by Consultant prior to or concurrent with the execution of this
Consulting Agreement.



I.
Termination. Consultant may terminate this Consulting Agreement for any reason
upon 30 days’ written notice. The parties may mutually agree in writing to
extend the term of this Consulting Agreement.



I have read this Consulting Agreement and accept the consulting assignment as
outlined.








_/s/ William A. Standish__ __6/19/2018_____         /s/ William A. Galvin
__6/25/18______
William A. Standish         Date            William A. Galvin     Date







--------------------------------------------------------------------------------





Appendix A
 
CONFIDENTIALITY, NON-COMPETE AND NON-SOLICITATION AGREEMENT




This Confidentiality, Non-Compete and Non-Solicitation Agreement (“Non-Compete
Agreement”) is made by and between Anixter Inc., its subsidiaries and affiliates
(collectively, the “Company”) and William A. Standish (the “Consultant”).


WHEREAS Anixter has retained Consultant to perform certain services pursuant to
the terms and conditions set forth in a Consulting Agreement effective July 10,
2018;


NOW THEREFORE, as a condition of and in consideration of the Consulting
Agreement, and other good and valuable consideration, including access to the
Company’s Confidential and Proprietary Information, acknowledged herein as
sufficient, Consultant agrees as follows:


1.     Confidential and Proprietary Information Obtained During Consulting
Period. Consultant shall not use or disclose to any person or entity, directly
or indirectly, other than in the regular and proper course of the Company’s
business, any confidential or proprietary information, knowledge or data about
the Company’s business, that is not in the public domain, learned or obtained by
Consultant while contracted by the Company, concerning prices paid and
arrangements made with suppliers, prices obtained and margins earned from
customers, customer lists, key decision makers and contacts at customers,
budgets and sales, marketing or vendor strategies, information concerning
prospective customers, quotations, bids or proposals to customers and
prospective customers, employee information, compensation structures, bonus or
other incentive program information or any other information, knowledge or data,
the use or disclosure of which might harm the Company (all of the foregoing
referred to herein collectively as “Confidential and Proprietary Information”),
except as required by law, in which case Consultant shall give the Company
prompt written notice of any such proposed use or disclosure.


2.     Return of Company Property Upon Conclusion of Consulting Agreement. All
files, documents, records, data or other material, whether in electronic or
non-electronic form, pertaining to Consultant’s work with the Company, which
come into Consultant’s possession, are the Company’s exclusive property to be
used only in the performance of Consultant’s duties for the Company and shall
not be copied or removed from the Company’s premises except for the Company’s
business. Consultant shall return all such materials, including all copies, to
the Company upon the earlier of a request by the Company, the expiration of the
Consulting Agreement, or termination of the Consulting Agreement, whether such
termination is occasioned by Consultant or by the Company, with or without
cause.


3.     Non-Competition. During the term of the Consulting Agreement and for an
additional twelve (12) month period after the last day on which Consultant
performs consulting services under the Consulting Agreement agreed upon between
the parties, Consultant shall not, directly or indirectly, accept employment
with or otherwise render service, in the capacity of a management role or in any
other capacity where Consultant’s duties and responsibilities are the same or
similar to those Consultant previously had at the Company, to any corporation,
business, or entity that competes with the Company in connection with the
distribution or sale of any products, components or services which are the same
or similar to those distributed or sold by the Company.


4     Non-Solicitation of Customers, Suppliers and Employees. During the term of
the Consulting Agreement and for an additional twelve (12) month period after
the last day on which Consultant performs consulting services under the
Consulting Agreement agreed upon between the parties, Consultant shall not
solicit or attempt to solicit any business from any of the Company’s customers
or suppliers with whom he had material contact, and shall not recruit, solicit
or assist any employee of the Company to leave their employment with the Company
and to accept employment or any other relationship with a business that
distributes or sells any products, components or services which are the same or
similar to those distributed or sold by the Company.


5.     Enforcement and Construction. The restrictions contained in this
Non-Compete Agreement are necessary to protect the Company’s valuable
information and business interests, and the restrictions are reasonable for such
purpose. If any part, term or provision of this Non-Compete Agreement is held by
the courts to be illegal or unenforceable, the validity of the remaining parts,
terms or provisions shall not be affected, and the rights and obligations of the
parties shall be construed and enforced as if the Non-Compete Agreement did not
contain the particular part, term or provision held to be invalid. If any part,
term or provision of this Non-Compete Agreement is determined by a court to be
overbroad as written, Consultant specifically agrees and authorizes that said
covenants and obligations shall be enforced to the extent reasonable, whether
said revisions be in time, territory or scope of prohibited activities, in order
to preserve their enforceability.





--------------------------------------------------------------------------------






6.     Term of Non-Compete Agreement. The term of this Non-Compete Agreement
shall commence on July 10, 2018, and shall remain in effect for the duration of
the Consulting Agreement, except that Consultant’s obligations contained in
paragraphs 1, 3 and 4 of this Non-Compete Agreement shall survive the
termination or expiration of this Non-Compete Agreement, for any reason, and
shall continue in effect thereafter.


7.     Governing Law. The validity and construction of this Non-Compete
Agreement or any of its provisions shall be determined under the laws of the
State of Illinois.


8.     Entire Agreement. This Non-Compete Agreement contains the entire
agreement of the parties and supersedes all prior agreements, written or oral,
between Consultant and the Company relating to the subject matter of this
Agreement. This Non-Compete Agreement may not be changed orally but only by an
agreement in writing signed by Consultant and the Company.




Consultant                    Anixter Inc.




By: _/s/__William A. Standish_______            By: _/s/_William A.
Galvin_________        
William A. Standish                          William A. Galvin


Date: ___6/19/18__________________            Its: President and CEO    


Date: ____6/25/18_________________





